— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Walsh, J.), rendered September 20, 1982, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. In addition to the circumstantial evidence which revealed that a break-in had occurred, the defendant in his statements to the police admitted that he had entered the complainant’s home intending to steal cash which he hoped to find there. Thompson, J. P., Kunzeman, Spatt and Balletta, JJ., concur.